 190DECISIONS OF NATIONAL LABOR RELATIONS BOARDGTE Lenkurt,IncorporatedandInternational Broth-erhood of ElectricalWorkers,AFL-CIO. Case28-CA-3036November 29, 1974DECISION AND ORDERBY CHAIRMAN MILLERAND MEMBERSFANNING ANDPENELLOOn July 31, 1974, Administrative Law Judge JamesT. Rasbury issued the attached Decision in this pro-ceeding. Thereafter, General Counsel filed exceptionsand a supporting brief, and Respondent filed cross-exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions, cross-excep-tions, and briefs and has decided to affirm the rulings,findings,' and conclusions of the Administrative LawJudge as modified herein.Our sole disagreement with the Administrative LawJudge's Decision concerns his conclusion that the re-marks of Plant Manager Charles Zeleny made tc em-ployee Charles Berry with respect to the latter's filingof charges with Board carried an implied warning nottoutilize the Board's processes, when consideredagainst the antiunion background exhibited by Re-spondent in the prior above-captioned case reported at204 NLRB 921 (1973). In reaching this conclusion, wenote that the Administrative Law Judge did not creditBerry's version of the conversation but instead creditedZeleny's testimony. The credited version of Zeleny'sremarks is as follows:Whether or not you [Berry] file any more chargesabout things like-about foolish things about theChristmas music is up to you, but I think youwould generate a better image if you had filed thecharges on those things that are pertinent. If thereis something really wrong, then go ahead and filethe charge. That's not up to me to say.Zeleny also stated he did not think it was right andreasonable for Berry to file the charge, but he toldBerry it was also "up to him."'The General Counsel has excepted to certain credibility findings madeby the Administrative Law Judge It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect to credibil-ity unless the clear preponderance of all of the relevant evidence convincesus that the resolutions are incorrectStandardDry WallProducts,Inc.,91NLRB 544 (1950),enfd 188 F 2d 362(C.A. 3, 1951)We have carefullyexamined the record and find no basis for reversing his findingsWe can see in the above no warning, implied orotherwise, not to utilize the Board's processes. Zelenyonly questioned Berry's good judgment in filingcharges over the playing of Christmas music in August.Zeleny left the choice of whether or not any morecharges might be filed wholly within Berry's discretion.Thus, contrary to the Administrative Law Judge, wefind that Respondent's past violations and unionanimus it displayed in earlier cases are, standing alone,insufficient to transform Zeleny's completely innocu-ous statement into a violation of Section8(a)(1).Having found that Respondent has not violated theAct we shall order that the complaint be dismissed.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard hereby orders that the complaint be, and ithereby is, dismissed in its entirety.DECISIONSTATEMENT OF THE CASEJAMES T. RASBURY, Administrative Law Judge: This casewas tried before me in Albuquerque, New Mexico, on March19 through 28, 1974.'The original charge was filed onDecember 14; an amended charge was filed on December 17;a second amended charge was filed on January 15, 1974; anda third amended charge filed February 27, 1974. Copies ofsaid charges were promptly served on Respondent. Com-plaint issued January 31, 1974, and an amended complaintand notice of hearing issued on March 8, 1974, alleging thatRespondent violated Section 8(a)(1), (3), and (4) of the Na-tional Labor Relations Act, as amended (herein Act). In itsanswer, duly filed, the Respondent acknowledged certainfactswith respect to its business operations, supervisorystatus of named persons, and the labor union involved, butvigorously denied all allegations that it had committed anyunfair labor practices.The General Counsel, the Charging Party, and the Re-spondent were each represented by extremely competentcounsel.All parties were given full opportunity to submitevidence, examine and cross-examine witnesses,and at theconclusion of the trial to argue orally. Oral argument waswaived but helpful briefs were submitted by the GeneralCounsel and Respondent on May 15, 1974, and have beencarefully weighed and considered.Upon the entire record in the case including my observa-tions of the demeanor of the witnesses at the hearing, I makethe following:'Most of the relevant facts herein transpired in 1973 Hereinafter all dateswill refer to 1973 unless otherwise indicated.215 NLRB No. 46 GTE LENKURT, INC.191FINDINGS OF FACTIBUSINESS OF THE RESPONDENTGTE Lenkurt, Incorporated, is a Delaware corporationwhich maintains its principal office and place of business atSan Carlos, California. It also maintains an office and manu-facturing plant in Albuquerque, New Mexico, where it isengaged in the design, development, engineering, manufac-turing, and distribution of telecommunications equipment.The Albuquerque facility is the only one involved herein.During the calendar year 1973, Respondent manufactured,sold, and shipped goods and materials valued in excess of$50,000 directly to customers outside the State of New Mex-ico.During the same period Respondent purchased and re-ceived goods and materials valued in excess of $50,000 di-rectly from points outside the State of New Mexico. I findthat the operations of Respondent affect commerce withinthe meaning of Section 2(6) and (7) of the Act.IITHE LABOR ORGANIZATION INVOLVEDInternationalBrotherhoodofElectricalWorkers,AFL-CIO, is a labororganizationwithin the meaning ofSection 2(5) of the Act.employee Charles Berry. It is alleged that Respondent vi-olated Section 8(a)(1) of the Act in that Zeleny threatenedBerry with discharge because of his union activites and be-causeof his filing of charges with the Board; and (2) Re-spondent further violated Section 8(a)(1) when John C. Cook,a supervisor,interrogated employee Berry regarding hisunion activities,sentiments,and desires.Additionally, Re-spondent is alleged to have violated Section 8(a)(1) by dis-charging Charles Berry because of his concerted activities onbehalf of his fellow employees when he fileda "complaint"with the Occupational, Safety and Health Administration(herein OSHA); and/or violated Section 8(a)(4) by discharg-ing Berry because he filed charges or gave testimony underthe Act; and/or discharged Berry in violation of Section8(a)(3) and (1) of the Act because of his union activity, mem-bership, support, and sympathy.The real task facing the Judge is one of first discerningpreciselywhatwas said to each of the four employees in-volved and then evaluating its effect, or what might be rea-sonably calculated to be its effect on the employees as itrelates to employee rights guaranteed by Section 7 of the Act;and secondly, what was therealreason or motivation of theRespondent in the discharge of Charles Berry.B.The EvidenceIIITHE ALLEGED UNFAIR LABOR PRACTICESA. Background and IssuesThe Union has been engaged in attempting to represent theemployees of Respondent at the Albuquerque plant sinceshortly after the opening of the plant in August 1971. OnNovember 22, 1972, Administrative Law Judge Jerrold H.Shapiro issued a decision involving the same parties at thesame plant location finding Respondent (1) to have violatedthe Act by several independent and illegal acts proscribed bySection 8(a)(1); (2) to have violated Section 8(a)(3) and (1) inthe discharge of numerous employees including employeesAnthony Maez and Jacob Martinez; and (3) to have violatedSection 8(a)(3) and (1) in its treatment of Edward Britten-ham, a former temporary employee, in his efforts to obtainpermanent employment. Maez and Martinez were orderedreinstated to their former jobs and Brittenham was to beoffered permanent employment.' In all relevant aspects theBoard sustained the Administrative Law Judge's decision.3As ordered, Respondent offered Maez and Martinez theirformer jobs and offered permanent employment to Britten-ham. It is the conversation between Charles Zeleny, the per-sonnel manager, and each of these three employees on orabout the time of their return to work that provides the firstissues to be resolved. The complaint has alleged each of theseconversations to have interfered with, restrained, and coercedemployees in violation of Section 8(a)(1).The second aspect of this case involves several alleged actsof proscribed conduct on the part of Respondent toward2On August 2, 1973, Admministrative Law Judge MartinBennett issueda decisioninvolving the identicalparties inwhich he found Respondent tohave violated Section 8(a)(1) and (3) of the Act No exceptions were filedand the Board issued its Order adopting the Judge's findings and conclu-sions on September11, 1973 (unreported)3GTE Lenkurt,Inc., 204 NLRB 921 (1973)1.Edward D. BrittenhamAs indicated heretofore Bnttenham had been a temporaryemployee in a grade-3 job in the maintenance departmentprior to his termination. His job was carried as temporarybecause it was the intent of the Respondent to contract outmost of the routine maintenance. In the initial stages of theplant, however, there was a heavier than normal workloadand some temporary employees had been hired Brittenhamwas one of these. Termination from his temporary job was notalleged, nor found, to be violative of the Act in the earlier case(GTE Lenkurt, Inc.,204 NLRB 921). The violation foundrelated to discrimination against Brittenham in his efforts toobtain a permanent job.'Shortly after receiving notification of the availability of ajob (G.C. Exh. 5) Brittenham received a call at home fromZeleny who asked him to come to his office. Zeleny intro-duced Brittenham to Bill Bousman-whom Brittenham saidhe already knew-and Bousman gave him a brief tour of theplant with some explanation of the job duties and respon-sibilities and then they returned to Zeleny's office.According to the testimony of Brittenham, Zeleny thencautioned him in the following manner:,,Now, Ed, you know we are fully aware of your unionactivities, your union sympathies because you workedhere before but there are certain rules you are going tohave to abide by. Number 1, you will do no talking about4 In this connection there was considerable testimony about whether thejob Brittenham was offered pursuant to Judge Shapiro's decision was agrade-3 or grade-1 job I have not regarded this testimony as significantbecause(1)arguablyRespondentwasonlytoldto"hire"Brittenham-not to reinstate him, and (2) in any event the job Brittenhamwas actually offered and accepted was a grade-3 job-the same level as hehad held on the temporary job 192DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe union or no soliciting for the union anywhere onthese premises except in the cafeteria."He said, "I don't care how much you talk about it inthe cafeteria, but that is the only place you will talkabout or solicit for the union." Then he said, "Youknow, Ed, we don't really have to take you back becauseyour casewas a littleshady or at the time we could haveappealed your case to the Tenth Circuit Court of Ap-peals in Denver, Colorado, and probably have won it,but we chose not to do that, but even so I want you toknow we are not taking you back with any animosity orantagonism on our part."Then he went on to say, "If you do take this job asoiler, you know that when you were here before in theplant there were several acts of sabotage wherein some-one like did put oil or water in the oil lines and ruineda lot of expensive equipment, and since you are going tobe working in that area from now on, I would suggestthat you be very careful," and I said to Mr. Zeleny at thistime, "Mr. Zeleny, are you accusing me of sabotage?"He neither admitted or denied whether he was accusingme of sabotage, he merely reiterated the fact, "Oncemore, since you are going to be working in that area, Iwould advise you to be very careful and not let it happenagain."Q. The last word you used was what, the last word?A. "Again, let it happenagain."Q. Did he say that the first time he said?A. That was the second time around.Q. Go ahead.I asked him again, "Am I being accused of sabotage,"and again he disregarded my question completely, andI said to him then, "Mr. Zeleny, you know as well as Ido that when I was here before, I had absolutely nothingto do with oiling any equipment in this plant," and hereplied, "It did not necessarily have had to have beensomeone who worked with the equipment, it could havebeen someone like yourself who was familiar with thatequipment."And I told him then, I said, "As far as I know, therewere never any acts of sabotage committed in this plantas long asIworked here, so, if, indeed, there were actsof sabotage, it was before or it was after I was fired fromthis plant," and he just ignored any further thing I hadto say about it.He went on to say at that point then that Mr. Bous-man would explainto me the hours I would work, andhe dismissed me at that point.On cross-examination it was pointed out to Brittenhamthat in his affidavit given to a Board agent shortly followinghis return to work he (Bnttenham) quoted Zeleny as saying:I repeat, we don't care how much you talk about theunion or how much you solicit in the cafeteria but therewill be no talking about the union during duty hours andcertainly no soliciting.According to the testimony of Zeleny he talked to eachemployee that was reinstated "so they would understandprimarily their rights were the same as anybody elses, and ifthere were in any way, shape or form discriminated againstIwanted to know about it immediately." When asked specifi-cally about his conversation with Brittenham, Zeleny an-swered:I did most of the talking. Bousman brought Britten-ham into my office at my requestand Istarted out withthe procedure that he would be giventhe same treatmentas anyone else, then I mentioned to him we had had asabotage situation occur while he was an employee andthat he was one of the people who knew enough aboutwhat was going on in that area that he could have com-mitted the sabotage.He said, "Are you accusing me of sabotage?" I ex-presslysaid,"No, if I had accused you of sabotage, itwould only have been if there would have been somedirect evidence I said that we had none, there was noway we could provde who did it."Otherwise, we would have done something about it. Iwent on to say that inasmuch as he was aware of howthe equipment worked and the systems, he could dosomething to the heads on our numerical control drills,which were valued at $15,000 a piece, and three of themwere destroyed by the admission of oil in the air systems.I suggestedto him that he not place himself in aposition where he might be in that position [of being asuspect]. Then we covered the subject of soliciting unionmembers in workingareas and Itold him I specificallywas covering it with him because the nature of his jobwould allow him to move about the plant and make iteasy for him to solicit during working hours.Bousman, supervisor of tool engineering, was present dur-ing the entire interview or exchange between Zeleny andBrittenham. He testified in the followingmanner:Q. When you and Brittenham had arrived at Mr. Zele-ny's desk, tell us what was said and by whom throughoutthis conference to the best of your recollection.A. Mr. Zeleny told Ed he was being reinstated andtold . . .Q. Told Ed?A. Ed Brittenham.Q. That he was being reinstated?A. He was being reinstated, that . . . he mentionedsomecomment that the backpay would be determinedby others at that time. He outlined some of our policies,policies that we have related to a union organizing cam-paign that-not a fact at that point of time, but he madea commentto Ed about previous as you had mentionedearlier, what was suppose to be sabotage in the plant, Edhappened to be in the vicinity at the time, he just re-minded Ed that he wouldn't want to see another situa-tion like that develop. There was nothing ever came ofthat, but-Q. Is there anything else that was said?A. He reminded Ed of his-the time that he was notto interere with other employees during his workinghours. This was primarily because he had the freedomof the plant and the nature of the job, he would beworking inall areaseveryday up and down the rows ofworkbenches and it isa maintenanceproblem ingeneralthat the men interfere with production that is going on. GTE LENKURT, INC.Right off hand, I don't recall anything else that wassaid.Q. Did Mr. Brittenham say anything during this con-ference that you recall?A. Not that I recall. He may have made some generalcomments. I don't recall at all.Q. Did you say anything?A. No. Yes, I believe I outlined the salary of the job.We went into the job a little bit. The salary of the job,the working hours, that Dennis Hamilton would be hisimmediate supervisor and I previously had shown Ed achart, organization chart of the way maintenance wasorganized at that time.as#sQ. Now, after this conference terminated, what hap-pened next with respect to you and Mr. Brittenham?A. I believe we-standing in the personnel lobby wediscussed the job a little more in general for 2 or 3minutes. I made a comment to Ed again about interfer-ence with personnel during working hours. That's a verycommon problem I have. I just wanted to emphasize thatto Ed.Q.Well, will you describe-you say it's a commonproblem. You will have to give us some specific details.A. All of the maintenance men have the freedom ofthe building in performing their jobs. It's very easy forthem to be working on one machine at a workbenchtalking to the girls on either side of them or interferingwith them just in spreading out or in the performance oftheir job, they may interfere with the other girls work.We would like [them] not to do [it].Q. Has this problem occurred with other employees ofthe maintenance department?A. I would say it has occurred with all of them. Thatis at one time or another.ss*ssQ. Did Mr. Zeleny, at any time, give you any instruc-tions concerning Mr. Brittenham? That is, to watch himespecially closely?A. None whatsoever.Q. Did he give you any instructions whatsoever con-cerning his reinstatement?A. None whatsoever.Q. Pardon?A. None at all.Q. Did you get any instructions from Mr. Hamiltonconcerning watching. Mr. Brittenham?A. None at all.Q. Keeping track of his activities?A. No.Q. Hampering his freedom of movement throughoutthe plant?A. No. He was given the same freedom as the manpreviously holding that job.Q. Did you receive any complaint at all from Mr.Hamilton about Mr. Brittenham's second term of em-ployment?A. None until just prior to leaving the company. Thatwas due to absenteeism.Conclusions as to Brittenham193After careful study and analysis of all the testimony ofBrittenham, Zeleny and Bousman, I cannot conclude thatBrittenham was harrassed, coerced, intimidated, or his rightsinterfered with in any way. Zeleny talked to all of the return-ing employees-a procedure that would be in conformancewith good personnel practices. While Brittenham may right-fully have been offended that Zeleny would even hint (by wayof raising the subject matter) that he could be guilty of sabot-age, nevertheless, I cannot find on the basis of all the tes-timony that Zeleny accused Brittenham of sabotage or threat-ened him with loss of employment. While the testimony ofZeleny and Brittenham is not greatly variant as to the subjectmatter discussed, I am of the opinion that Brittenham's ver-sion was slightly embellished. The substance of Zeleny's con-versation was one of advising Brittenham that he would betreated like all the other employees-no better, no worse. Thewarning about talking unionism on the job may have been atechnical violation because normally manufacturing or pro-duction employees are not to be prohibited from talking un-ionism on the job unless it interferes with production.' Onthe other hand, as the cited cases state, "working time is forwork" and inasmuch as the maintenance men do wanderaround the entire plant and because excessive talking to thepoint of being disruptive had been prevalent among thisgroup, a caution or warning in this regard cannot be con-strued as a violation of the Act.'2.Anthony MaezMaez was one of the first employees hired by Respondentshortly after the Albuquerque plant opened and he was foundby Judge Shapiro to have been discriminatorily discharged onApril 4, 1972, and was ordered reinstated It was stipulatedthat Maez was reinstated on September 4 and had a conversa-tion with Zeleny, either that day or the following day.When Maez was asked by counsel what was said and whosaid it he responded:Well, he [Zeleny] told me thatIwasordered to be putback to work by the National Labor Relations Boardand that was the only reason I was there working. Hejust went on and later in the conversation he told me thereason they had firedme wasfor falsifying my timecardand that was the only reason and if -1 did it again hewould fireme again.That was basically about all therewas.Maez never complained to the Board or filed a chargeconcerning this conversation, but apparently did relate theconversation, or a portion thereof to a coworker, RichardThompson.Zeleny acknowledged having hada similar"returning-to-work" interview withMaez asthat held with other employeesat which time the Company's reason for discharging Maezwas discussed and at Maez' request the question of falsifica-5Peyton Packing Company,Inc., 49 NLRB 828, 843, enfd 142 F 2d 1009(C A 5, 1944), cert denied 323 U S 730 (1944),Republic Aviation Corpo-ration vNLRB,324 U S. 793 (1945)6Walton Manufacturing Co,124 NLRB 1331, 1336 (1959) 194DECISIONSOF NATIONALLABOR RELATIONS BOARDtion of work records was discussed on more than one otheroccasion. Zeleny testified:. . when Anthony Maez had gone out for lunch, heknew that the procedures dictated that he was to havehis card signed by a supervisor if he came back in lateOn the occasion of his termination he did not have hissupervisor sign that card, so when Anythony Maez re-turned to work, I specifically told him that this was notacceptable procedure and that if he did it again, hewould be terminated. And I also reminded him of thefact that that procedure was outlined on the bulletinboard no more than 2 weeks before the act occurred thatprecipitated the terminationHe did not quarrel with anything that had happened.He could not believe that somebody who had made whathe considered here in his terms an "honest mistake"would be terminated for an honest mistake.sssssQ. Is that about the substance you had about theconversation you had with Anthony Maez when he re-turned to work, the several conversations?A.Well, and the standard procedure of telling himthat his benefits were the same as anybody elses, and Ithink in Anthony Maez' case I had less concern abouthis performance than anybody else. AnthonyMaez wasnever a bad performer; he's a very good worker. I franklyhated to terminate himConclusions as to MaezThere is no question,but that Maez had violated a knownand published company rule on the occasion of his previousdischarge.Judge Shapiro stated in his heretofore cited deci-sion at page 126:Maez'misconduct did not warrant the drastic penaltyof discharge.Maez was one of the Company's most sen-ior employees having started work on August30, 1971,the day the plant began production.He was regarded bythe Company as a good employee.His misconduct, afirstoffense,caused no harm to the Company. And,there is no contention the Company believed when itfiredMaez that he had made the entries on his timecardwith an intent to falsify. . . .Under the circumstances,I am unable to find that Maez engaged in such ag-grevated and gross misconduct as to warrant such dras-tic and precipited action by the Company and find thatthe discharge penalty imposted indicates that the Com-pany was motivated by unlawful consideration.Falsification of records is a serious breach of mutual obli-gations between an employee and employer. Under all thecircumstances where Maez' earlier discharge was found to bediscriminatory on a mixed motive theory and there was nodoubt that a known company rule had been violated, it doesnot seem unusual, unkind, or illegal to warn the returningemployee of the Company's intention to vigorously enforceits rules. To have done less might have been a real disserviceto the employee. After careful analysis I cannot find thereturning-to-work interview between Zeleny and Maez tohave been threatening, coercive, restraining, or to have inter-fered with the rights guaranteed all employees by Section 7of the Act.3. Jacob MartinezMartinez was employed by Respondent in October 1971and was discharged on January 14, 1972,7 for "fuzzy" rea-sons indicated by the Company to be "lack of initiative" and"continually chatting with fellow workers." Judge Shapirofound these reasons to be pretextual and concluded that Re-spondent had discriminatorily discharged Martinez becauseof his known sympathies and support for the Union. He wasreinstated by Respondent on September 10 and, according tohis testimony, 2 days later wasengaged ina return-to-worktype interview with Zeleny.While Martinez was somewhat vague and inarticulate inhis total testimony, he related:Mr. Zeleny said that he had had a little talk with allof the reinstated employees and he brought out a folder,I presume to be my file, and he read several items outof that and the reasonsI wasfired and stuff like this. Hethen proceeded to say that he personally did not knowwhat happened because he wasn't there at the time, butthat if that I repeated any of these things that were in myfile I would be fired again and they would make it stick. . . . He talked about my going back, about my posi-tion, he mentioned I would be treated the same as any-body else if I performed my work.According to Lynn Cowan, who was Martinez' first-levelsupervisor following his return to work for Respondent, theinterviewoccurred the day Martinez reported for work. Co-wan testified that she was called by one of the girls in person-nel and told that Martinez "would be coming back to workand would I come up and interview him and talk to him."Cowan said they went into Zeleny's office together andZeleny went over "the fact that he was being reinstated andthat this would make no difference as far as the way he wastreated, it would make no difference as far as him beingtreated any different than anyone else. He would do his jobas would be expectedthe same asif he were a new employeecoming in and if the job was not done, he could be let go thesameas any other employee would be let go, and they ex-pected him to do his job, nothing more, nothing less-that Ican remember." Neither she nor Martinez had any commentsto make. The time in Zeleny's office was only about 5 to 10minutes.When Zeleny was questioned as to what occurred at theMartinez interview, he related:.Onceagain thestandard procedure of telling him thathis breaks were thesame asanybody elses; he would betreated no better or no worse and we expected him towork. I told him I had not been present when he wasterminated and all I could say of the termination waswhat I read from his termination and I told him itwould-it appeared he was terminated for excessivetalking, and that if-if the problem presented itself7This date taken from the decision of Judge Shapiro cited,supraTes-timony at this hearing indicated the date of discharge to have been January4 or 5, 19721do not regard this minor discrepancy as material. GTE LENKURT, INC.again-if talking excessively and disturbing others andit interfered with his work, he would be terminated, butthat he would be treated no better and no worse thananybody else.Q. He testified-Mr. Martinez testified that I believehe said 10 or 12 different reasons for terminations thatyou went over with him?A. Yes. I believe he said 10 or 12 or more.Q. Or more. You heard him specify that?A. Yes.Q. Did you have a file?A. A memo file?Q. Yes.A. Yes I did.Q. Did you go over 10 or 12 reasons for his-with himabout this?A. I went over this termination report, which, in itsentirety covers about 30 words. It says. Shows lack ofinitiative,which great lack of initiative effects his effi-ciency; is continually talking, which tends to effect hisquality and is a distraction to others; needs to haveconstant supervision; termination during probationaryperiod.I did not say anything more than that amount in thereand Idon't think I even took that many words.Q. Did you use the words "you know you are not apermanent fixture around here" in talking to Mr. Mar-tinez that day?A. In substance I said to him that the fact you arereinstated by the National Labor Relations Board doesnot give you permanent tenure or something to thateffect, that we expect him to produce, or that he was tobe treated just like anybody else, no better, no worse.Conclusions as to MartinezAfter careful scrutiny of all the testimony I am not inclinedto find anything sinister or forboding in the return-to-workinterview with Martinez which might be construed as a viola-tion of Section 8(a)(1) of the Act. I was impressed with thetestimony of Lynn Cowan and credit her statements to theeffect that this interview was conducted in an affible, friendlymanner and very much in accordance with a similar interviewin which she had participated involving an employee whoseprior termination had occurred for reasons other than thoseviolative of the Act. While the earlier conclusion as to whyMartinez was terminated is binding on all parties,I know ofnothing therein which was intended to prohibit the Respond-ent from reiterating its rules against excessive talking or re-minding the employee of the information that was in hispersonnel folder. Moreover, there is nothing in Respondent'scourse of conduct toward Martinez since his reinstatement toindicate that it has in fact treated Martinez unfairly in-anyway. Since returning toworkMartinez has been promotedfrom a grade-1 job to a grade-2 job into another departmentat his own request and upon the favorable recommendationof his supervisor Lynn Cowan.In summary while I am certain that it is possible for anemployer to so conduct itself toward reinstated employees byits choice of words and tone that such conduct might beconstrued as violative of an employee's Section 7 rights, in the195three instances involved in this case, I cannot find the Re-spondent's conduct to be proscribedby the Act.I shallrecommend dismissal of the allegation contained in para-graph 8(a) of the complaint relating to reinstated employeesEdward Brittenham,AnthonyMaez,and Jacob Martinez.C. Procedural Objections Raised by RespondentWhile my recommended disposition of the alleged 8(a)(1)conduct toward Brittenham, Maez, and Martinez on the mer-itsrenders unnecessary a consideration of Respondent'sprocedural defense, nevertheless, I deem it of sufficient im-portance to be worthy of comment.Respondent accurately asserts that the original complaintand notice of hearing contained allegations relating to theconversations engaged in with the three reinstated employees,but that the onginal charge and the first and second amendedcharges were silent concerning these alleged violations. Re-spondent filed its answer raising as an affirmative defense(G.C. Exh. 1-i) that the aforesaid allegations of the complaintwere not contained in, closely related to, nor did not grow outof the charges filed. Thereafter a new amended charge wasfiledwhich contained the necessary specifications and anamended complaint and notice of hearing was served on allparties. Respondent's answer to the amended complaint reas-serted as an affirmative defense the procedural defects.It is true,as the Respondent argues, that a complaint mayallege violations not contained in the chargeonly ifthey areclosely related to those violations alleged in the charge andoccurred within 6 months before the filing of the charge.'In the instant case it is not possible to find that the allegedviolations of the complaint regarding Brittenham,Maez, andMartinez were closely related to the violations alleged in theoriginal charges or first and second amended charges. Nordid they arise after the charge was filed. Had the thirdamended charge not been received which contained sufficientlanguage to justify the alleged violations set forth in the com-plaint, the complaint would have been fatally defective to thatextent and I would have dismissed the allegations in thatregard.Respondent argues that the third amended charge couldnot cure the defects of the onginal complaint because Re-spondent was denied due process in that a determination hadalready been made as to the merits of these issues by theGeneral Counsel.Thisargument I reject because its premiseis erroneous. The General Counsel is only interested in pre-senting to the court those acts of alleged misconduct whichhe believes to be violative of the law. The Board was creatednot to adjudicate private controversies but to advance thepublic interest in eliminating obstructions to interstate com-merce.(N.L.R.B. v. Jones & Laughlin Steel Corp.,301 U.S.1.) In the absence of some proof of bias or prejudice it willnot be assumed. Under the circumstances here, Respondentwas given ample notice and opportunity to defend itselfagainst an amended complaint supported by a charge of suffi-cient specificity. (See fn. 6 ofState Electric Supply Co.,187NLRB 73, 74.) So long as the amended complaint did notcontain allegations that would have been barred by Section10(b) of the Act but for the filing date of the original charge,8NLR B v Font Milling Company,360 U S 301, 307 (1959) 196DECISIONSOF NATIONALLABOR RELATIONS BOARDIcannot perceive any possible way Respondentcould beprejudiced.Charles BerryThe General Counsel has alleged two acts of misconducton the part of Respondent directed toward Berry and allegedto be violative of Section 8(a)(1). General Counsel has alsoalleged that Berry was discharged by Respondent for one ofthree reasons (or any combination thereof). One of whichwould be violative of Section 8(a)(1)-concerted activity inthe filing of a safety complaint with OSHA; another wouldbe violative of Section 8(a)(3)-discriminatorily dischargingBerrybecauseofhisunionactivity;andthethird-violative of Section 8(a)(4)-discharging Berry be-cause he had filed charges with the Board. The following isa brief summary of the evidence relating to the allegations ofthe complaint as they pertain to Berry.'Charles Berry started working for Respondent on March6, 1972. His base rate of pay when he started was $580 permonth and when he was terminated on December 12, 1973,he was making $815 per month. His last increase was grantedless than a month prior to his discharge. He had receivedmost favorable performance evaluations by his supervisorsand there can be little doubt that Berry is a capable andknowledgeable technologist His problems began shortly afterhis first interest and activity on behalf of the Union. TheGeneral Counsel argues that the microscopic observation ofBerry following the Company's awarenessof his union inter-est with resulting charges of "improper" and "poor" perfor-mancewas rooted in union discriminatory reasons. Withoutputting it in so many words, as I understand the Company'sposition, it says: Oh, no! Berry's problems stemmed from thefact that he became so obsessed with the Union that hisattitude toward his employer and supervisors became antago-nistic and quarrelsome and the quality and quantity of hiswork suffered.In any event, the evidence indicates that Berry becameactive in the Union in March, attended some type of Boardhearing in April, and was innocently quizzed by a supervisoras to why he had attended the hearing immediatelythereafter.1° InMay Berry started wearing a union buttonand was told by a supervisor to take it off, "that it wasn'tbecoming to me because I was management." Later in the daybut on thesameshift, his supenvsor apologized and indicatedthat he (the supervisor) had been in the wrong " Berry con-tinued to wear his union button. Berry testified, "I progres-sively talked about the Union. I participated in having cardssigned. I participated in handing out leaflets " Berry receivedhis first written reprimand on June 812 because of his failure-9While this summary is relatively brief in relation to the several days oftestimony, in view of my ultimate conclusions as to therealcause or motiva-tionfor the discharge, I find it unnecessary to belabor this report withextensive details of collateral evidence tending to show and prove by infer-ence an illegalmotive whichIam rejecting10This conversation is so described by me because there is no indicationthat this event was ever a subject of a charge It is, however, indicative ofRespondent's first knowledge of Berry's interest in the Union11This incident was apparently the basis of a portion of Case28-CB-2885-2 that wasdismissedby theRegionalDirector See RespExhs 3 and 4to properly employ a systematic analysis of a faulty electronicpanel and instead employed a hit-and-miss technique of ran-dom replacement of parts which was commonly referred toas "shotgunning" (G. C. Exh. 3). This memo was initiated bythe day-shift supervisor (Berry worked the swing shift) andthe General Counsel produced evidence tending to prove thatgiving of reprimands across shift lines was most unusual.There was also evidence to indicate that "shotgunning,"while not a desirable or approved technique, was neverthelessnot an uncommon practice among employees."In summary the General Counsel sought to show that thismemorandum was the first of a series14 of "phony" memo-randa designed to aid the Respondent in ridding itself of aknown union adherent.Berry's second written reprimand was dated September 26,but actually given to him orally on September 24 with thewarning that it would be placed in writing and that he wouldbe given an opportunity to make his comments in writing(G.C. Exh. 4). This second file memorandum was given be-cause of the following events On September 14, Berry sawJohn Cook, his third-level supervisor (in ascending orderCandelaria was his first-level supervisor, Ken Pearsall was hissecond-level supervisor, and John Cook was his third-levelsupervisor), in the cafeteria and asked for a transfer to the dayshiftCook suggested he take the matter up without Cande-laria, to which Berry replied, "I will never speak to the son-of-a-bitch again-never again." Berry admits using this un-complimentary reference toward his supervisor.15OnSeptember 20 (only 6 days later) Berry, in a conversation withRobert Scott of the personnel department, made reference toMr. Wortman, the plant vice president, as a "son-of-a-bitch"(see Resp. Exh. 15). These uncomplimentary references to theancestry to two of the management personnel came to theattention of Zeleny and Berry promptly received his secondwritten file memorandum (G.C. Exh. 4). Berry denied mak-ing any such reference with regard to Wortman, but I do notcredit his denial because a fellow employee, Paul McDo-nough, overheard the conversation and testified that Berryother regards the testimony of Scott and Berry are not sub-stantially different and I conclude that Berry did refer toWortman as "son-of-a-bitch." Berry's denial in this regardcauses me to seriously question either his memory and/orcredibility not only in this instance, but in other instancesalso.12Respondent produced evidence (Resp Exh 1) and testimony to provethat Berry had received a verbal warning for "insubordination, not followingthe chain of command" in January13The Company produced evidence showing that an employee namedBlackstock had been fired for this reason, but I am convinced from all theevidence that the earlier dischargee employed "shotgunning" because hewas not competent to perform a systematic analysis This was not the casewith Berry and the Blackstock discharge is hardly analagous14The evidence indicated that company procedure was first to give anemployee a verbal warning (recorded by the supervisor but which did notbecome a part of the permanent personnel file) then a written warningplaced in the employee's personnel file Receipt of the third written warningresulted in discharge Zeleny testified, however, that a serious first offensecould in some instances result in immediate discharge15 John Cock made a written record of the conversation (G C Exh 24).Jass Bailey, a rank-and-file employee who has been active on the organizingcommittee for the Union, heard the reference by Berry regarding Candelanaand so testified See Resp Exh 14 GTE LENKURT, INCBearing inmind that the conversation between John Cookand Charles Berry occurred in the company cafeteria duringtheir meal period, the following effort by Berry to explain hisreference to Candelaria is significant for the light it sheds onthe personality of Berry (or type of individual) with whom weare here concerned:Q.When you were talking to Zeleny about this filememorandum about using profanity, Mr. Zeleny madeit clear that he wouldn't tolerate you or anyone else inthe plant calling either supervisors or fellow employeesthose kinds of names didn't he?A. Yes, sir.Q. Did you agree with that policy? You didn't thinkthat was wrong, did you?A. Are you asking me to make a conclusion?Q. Yes.A. This situation occurred on personal time. I was notat the time the issue occurred employed by GTE Len-kurt. The person who I was discussing this with was notat the time employed by GTE Lenkurt or by any othercompany located within the boundaries of this munici-pality, and, therefore, I thought at the time of discussingthe issue that I was free to talk the way I felt about asituation that had occurred with GTE Lenkurt.Q. I am sorry, Mr. Berry, I have been listening to youbut I don't quite follow you. Are you talking about yourconversationwithMr. Zeleny or your conversationwhere you call your supervisor a son-of-a-bitch?A. I am talking about the conversation where I calledmy supervisor a son-of-a-bitch.Q. You were talking to the boss of the swing shift,weren't you?A. I was talking to another individual at that time.Q. John Cook?A Yes sir.Q. And he was the boss of the swing shift?A. At that time he was an individual. He was unem-ployed at that time at GTE Lenkurt.Q.Who are you talking about?A. He was on his lunch hour He was not theoreticallybeing paid for it.Q. I see.A And neither was I.The complaintallegesand Berry testified that it was at thetimethat Zeleny was talking to him about the abusive lan-guagethat he had used in reference to supervisors that Zelenyalso, "told me that if I filed any more charges as ridiculousas this I would be subject to a third file memo." 16On this point Zelenydeniesany such discussion at theparticularmeetingwhere Berry's second filememo was dis-cussed, but he did testify that duringa laterconversation withBerry-a meetingheld at Berry's request-I specifically said, "Whether or not you file any morecharges about things like-about foolish things aboutthe Christmas music is up to you, but I think you wouldgeneratea better image if you had filed the charges on16 See Resp Exh 5 and 6 for a copy of a charge filed by Berry and theRegional Director's letter of dismissal197those things that are pertinent. If there is somethingreally wrong, then go ahead and file the charge. That'snot up to me to say.". . . so I said I didn't think it was right and reasonablefor him to come-to file the charge. I said that was upto him also.I have already indicated that I am not disposed to creditthe testimony of Berry because of his inclination to embellishthe facts and/or exhibit a "convenient" memory. However,inviewof the union animus reflected by previousdeterminations" even the choice of words acknowledged tohave been used by Zeleny carry an implied warning not toutilize the Board's processes. I regard the right of employeesto avail themselves of the protection afforded by the Act tobe so sacred as to warrant finding even the most frail interfer-ence, or fragile threat, in this regard to be a violation ofSection 8(a)(1) of the Act. This is particularly true in light ofthe earlier adverse decisions to the Respondent indicating apropensity on the part of the Company to tread very close tothe brink of a violation and in some cases to neglect the brinkand tread blindlyA second alleged 8(a)(1) violation was the next chronologi-cal incident involving.Berry and Respondent to occur. Thecomplaint alleges that, on or about October 11, John C. Cookinterrogated employee Charles Berry regarding his union ac-tivites, sentiments, and desires. The testimony of Berry wasto the effect that he had a conversation with a person by thename of Shark on a citizen's band radio 16 Berry was tellingShark something about the derogatory type of language thatRespondent had set forth in a legal document that had beensubmitted to the Board (see G. C. Exh. 16). At some pointin the conversation another technologist employed by theRespondent, named Jim Roberts, cut in on the conversationand told Berry that what he was relating to Shark was nottrue.According to Berry that same evening at work Cookapproached him and asked, "Are you trying to upset theapplecart?"A. I told him that I thought everything was goingokayand he informed me that he had heardme on theradio talking-on the radio talking about the company'sbriefsHe said that I was talking about them to some-body by thename of Sharp or Shark.I said at 2:30 I wastalking to Jim Roberts and Jim Roberts informed methat I was misinterpreting the company's statement, andwhat it said was not what I had been reading.Q.Whois Jim Roberts?A. At thattime he was a technologist in the lab ofGTE LenkurtQ. Go ahead.A. John Cooktold me that he had heard on his neigh-bor's radio in his neighbor's car,parked in his neighbor's17 204 NLRB 921, and the unreported decision of Administrative LawJudge Bennett, both cited,supra18 It was explained at the hearing that this is a method of radio communi-cation requiring only the necessary equipment and the payment of a licensefee to the Federal Communications Commission There is no competencytest involved and it is not to be confused with "ham" radio operations Theexplanation given at the hearing left me with the impression or understand-ing that it is much like the two-way radio communication system commonlyused in operating a fleet of taxi cabs 198-DECISIONSOF NATIONALLABOR RELATIONS BOARDdriveway, and I told him that I had talked, to Jim Rob-erts.Then he.left my bench and proceeded to the lab.John Cook denies having any such conversation with Berryand moreover denies having any knowledge of the basic radioconversation untilafterthe charge alleging his "interroga-tion" to be a violation of the Act had been filed with theBoard. I credit. John, Cook's denial. Moreover, even if thetestimony of Berry as `to this incident was accepted as com-pletely true, Cook's comments can hardly be equated to un-lawful interrogation. I shall recommend dismissal of the alle-straightforward and convincing manner that Berry com-plained to him on December 6 of discriminatory treatment.While there was no testimony that' Berry ever mentionedCandelaria's name,Maes testified,He said something to the effect that, "I, for example,am being asked to train an individual, and this individualhappens to be Spanish-American, and I being asked totrain him and by so doing he would be taking over myjob", I thing [sic] he said, "or depriving me of my livli-The events leading to Berry's dischargeThe latter part of October, Candelana-prompted by Ber-ry's being absent from work for 3 days and also because theday shift was cross-traininga second employee on the test andalignmentset-decided that he would have Berry train afellow employee on T and A.sets.Candelaria selected PaulMcDonough, who was classifiedas a grade-7 which is justbelow a technologist, and directed Berry to train him. Berryindicated his disapproval by expressing some doubts aboutMcDonough's backgroundtraining.Either thatsame eveningor the followingeveningBerry asked to see Cook. Candelariaadvised Cook of Berry's request and Cook went to see Berrybut tookPearsall as a witness.In essence, Cook instructedBerry to follow his supervisor's directions and train McDo-nough andifBerry could not follow instructions then'theCompany could not usehim (seeResp. Exh. 18 and 20).Berry did not agree with Cook's version of this conversation.Berry contended that his entire objection stemmed from be-ing told totrainMcDonough on T and Asetsin 2 days. Whilenot critical to the ultimate conclusions herein, I find Berry'sversion to be after the fact "excuse making." This incidentseemed to have passed in a few days without any adverseaction being taken againstBerry but without McDonoughbeingsuccessfully trained on T and A sets.In mid-November the flow of work in Berry's departmentwas rearranged in a mannerthat resulted in Berry's workstation beingchanged and his new workbench had a metaltop. He felt this was unsafe and so advised his supervisors. Aplastic sheet was placed over the workbench, but this was stillnot safe inBerry's opinion although he testified he never'didget shocked. However, Berry talked to two other employeeswho had received minor shocks while working at the metaltop bench. On November 21, Berry filed a complaint withOSHA indicating thathe wasexposed to a hazardous work-ing conditionand namedthe two other employees who hadreceived electrical shocks. The other two employees had notjoined with Berry in the filing the complaint nor were theyaware at thetime that a complaint had been filed (see G.C.Exh. 7).Satisfied thatMcDonough was not capable of adequateperformanceon the T and A sets, on December 3, Candelanaselected IsaacTofoya to be trained and so advised both To-foya and Berry. Again the testimony of Candelaria and To-foya convinces me that Berrywas somethingless than cooper-ative in his assignedtasks and it was not until Tofoya hadsome rather harsh words with Berry that any real help ininstructionwas forthcoming.The conversation terminated with a veiled threat by Berrythat unless something was done about the problem there wereagencies that he could go to that would resolve the problem.Maes indicated that he would look into the situation. Thatsame day Maes informed Candelana of the conversation andcautioned him against disrimination in any form.An inspector for OSHA, Jerry Bailey, was in the plant onDecember 10 following through on the safety complaint thathad been registered by Berry on November 21. Candelarialearned of Mr. Bailey's presence when he reported for workon the afternoon swing shift. At one point during the inspec-tion when John Vance, the safety engineer, Ken Pearsall,Candelaria, Berry, and Bailey were standing in the vicinity ofthemetal top desk discussing the general safety problem,Berry pointed to Candelaria and told Bailey, "This man overhere knew about this metal bench and he assigned me deliber-ately on that metal bench." Then turning toward Ken Pear-sall, Berry said, "And this man over here knew very well whatwas going on and he allowed this." Candelaria denied that hehad deliberately assigned Berry to the metal top desk. (Therewas testimony, which I credit, that higher level supervisorshad ordered the rearrangement of the work flow resulting inBerry getting a different bench.) John Vance then spoke upand advised that the entire panel test area was being rear-ranged under a master plan. Sometime later that same even-ing, after Bailey had completed his safety inspection, Cande-laria was standing at the workbench of Isaac Tofoya engagedinwork-related conversationwhen Isaac Tofoya askedChuck Berry a question concerning a noisy channel unit thathe was working on. Berry replied, "I don't know." Uponhearing this, Candelana then said to Berry, "Chuck, Isaac isasking you a question, obviously he needs your help." At thattime, Berry responded in a voice described as being abovenormal tones, "I don't know damn it, I haven't been workingwith the system." Berry remained unresponsive for a briefperiod of time while Tofoya and Candelaria stood at the deskfor a period described by Candelaria as being approximately2minutes.Tofoya's testimony generally supports Can-delaria's testimony concerning this incident of December 10and under cross-examination, Tofoya acknowledged that hehad never heard other employees speak in a similar tone oruse similar words in speaking directly to a supervisor. WhenBerry finally came to the workbench where Tofoya was work-ing,Candelaria left the area without further comment andproceeded to type out the termination notice for CharlesBerry. (G.C. Exh. 2.) When questioned as to the reason hehad made the decision to terminate Berry, Candelaria re-sponded, GTE LENKURT, INC.I felt that I had gone far enough, too far; I had doneall I could; I had bent over backwards; I was tired ofbeing-I was tired of having my decisions and my au-thority challenged every day; and I was just tired ofbeing provoked and intimidated, aggravated; and I feltthat I had just had enough and I just wasn't going to takeany more.Ken Pearsalland John Cook signed thetermination memo-randum shortly after it had been prepared and signed byCandelaria. Candelaria testified that the next day he went toMr. Zimmerman's office (the plant manufacturingmanager)and told him of Chuck Berry's act of insubordination and his(Candelaria's) decision to fire him. Zimmerman advised thatthe matter should be discussed on the following day with Mr.Zeleny, who was out of town. On the following day, Decem-ber 12, Zeleny approved the decision to discharge Mr. Berryand that evening around 8 o'clock Candelaria showed thememorandumto Berry and asked thathe sign it,which Berryrefused to do. Berry then left the plant.1.General Counsel's contentionsGeneral Counselarguesrather persuasivelyin hisbrief thatthe first and second written filememorandumsreceived byBerry were neither warranted nor consistent with the treat-ment accorded other employees; and thus contrived and con-cocted in an effort to "get" a known union adherent; GeneralCounsel wouldminimizeBerry's attitude toward thetrainingof McDonough and Tofoya, arguing that McDonough wasnot trainable because of his lack of experience on relatedequipment and that actually Tofoya was being trained at thetime of the discharge; that Candelaria was annoyed (angry)with Berry because of the confrontation in front of the OSHAinspector; that Candelaria harrassed and provoked Berry inthe hope that he would quit; and finally General Counselarguesthat Candelaria took personal offense at Berry's threatto file charges with the Board if he was assigned to whatBerry thoughtwas lessdesirable work.2.Respondent's contentionRespondent argues equally forcefully that the earliermemoranda placed in Berry's personnel file were fully war-ranted and in keeping with its normal personnel practices;that the Board has no jurisdiction to even consider that Berrywas terminated in retaliation for filing a complaint withOSHA; that Berry was discharged because of insubordinationand not because of his union activity; and finally the GeneralCounsel'smultiple choice or "shotgun" approach shouldraise an inference that there really isn't a valid case againstRespondent.Respondent's argument that the Board has no jurisdictionto even consider that Berry may have been discharged inviolation of Section 8(a)(1) because he filed a complaint withOSHA is misplaced. The Respondent argues:An employee who is disciplined or terminated by hisemployer in retaliation for filing a complaint as to workhazard or unsafe condition at its place of work, has acause of action against the employer for reinstatementand damagesfor backpay. 29 USC Section 660 sets forth199the procedure for this remedy. That statute requires thefiling of a complaint with the Secretary of Labor, whocauses an investigation to be made. If the Secretary ofLabor finds merit in the complaint, he proceeds, on theemployee's behalf, in the United States District Court"which shall have jurisdiction...", [29 USC Section660(c)(2)] to restrain such violations and "order all ap-propriate relief including rehiring or reinstatement of theemployee to his former position with backpay." There-fore, Charles Berry's remedy foran alleged discrimina-tion by Respondent because of his filing a complaintwith OSHA was through the Department of Labor.The language of 29 U.S.C. 660(c)(2) clearly suggests thatCongress intended the Secretary,of Labor complaint to beoptional as opposed to exclusive. That section reads-(2)Any employee who believes that he has been dis-charged or otherwise discriminated against by any per-son in violation of this subsectionmay,within 30 daysafter such violation occurs, file a complaint with theSecretaryallegingsuchdiscrimination.[Emphasissupplied.]Thus it appears plain that the discriminatee has choice underthe statute. Berry did not file a complaint with the Secretaryof Labor regarding unlawful discharge, he merely filed acomplaint re an unsafe working condition. Moreover, Section10(a) of the National LaborRelationsAct empowers theBoard to prevent any unfair labor practicesnot withstandingany other means of adjustment.Clearly the conduct of Berryin filing a complaint with OSHA regarding not only his ownsafety but the safety of other employees as well, falls in thecategory of concerted activity. I conclude that the Board doeshave jurisdiction to hear this allegation of the complaint andif I were to find that Berry had been discharged because ofthis protected concerted activity it would be a violation ofSection 8(a)(1) of the Act."Without desiring to minimize, or treat with too cavalier amanner, the arguments. of General Counsel it can be suc-cinctly stated that the arguments and evidence presentedquestion the veracity of Respondent's conduct and seek toinfer disparate and discriminatory treatment toward Berry,because of what might be described as his annoying butnonetheless protected conduct. In order to find the inferencessought there must first be some suspicion or doubt concern-ing the reason of reasons advanced by the Respondent fortheir course of conduct.In my efforts to ascertain the real cause or motivation forthe discharge of Berry it was first necessary to determine whomade the critical decision. I am overwhelmingly convincedthat Candelana was an honest and truthful witness whosetestimony must be fully credited. Candelaria made the deci-sion to terminate Berry.20The decision was unrelated to19WallsManufacturing Company, Inc.,128 NLRB 487 (1960), re-manded 299 F 2d 114 (C A D C, 1962), 137 NLRB 1317 (1962), enfd 321F 2d 753 (C A D C, 1963),White's Gas & Appliance, Inc,202 NLRB 494(1973), andNLR B v Thor Power Tool Company,351 F 2d 584 at 587(C A 7, 1965), see alsoShelly & Anderson Furniture Mfg Co v NL.R.B.,497 F 2d 1200 (C A 9, 1974)20 This is based on the credited testimony of Candelariathatimmediatelyfollowing the incident with Berry on December 10 he went to a typewriter(Continued) 200DECISIONS OF NATIONAL LABOR RELATIONS BOARDBerry's union activity, his complaint to OSHA and/or anythreats he may have made to Candelaria or others to filecharges with the Board. Candelaria is now a supervisor butprior to becoming a supervisor he was very active in theUnion. He still has many friends in the Union and his brotheris currently a member of the Union's organizing committee.I have studied the testimony carefully and reflected on thedemeanor and conduct of Candelaria on the witness stand.There was no union animus associated with his decision. Sofar as Candelana was concerned Berry was a recalcitrant,impossible-to-handle employee who threatened the smoothand successful operation within his authority. Berry's con-duct toward Candelaria was one of disdain; Berry was inso-lent anddisciplinaryaction wasfully warranted without re-gard to any prior personnel file memoranda. Whether or notthe disciplinary action taken was too severe in relation to theparticular act of subordination is not for me to pass on21unless it might be so disproportionate as to create the suspi-cion of an ulterior motive. Having weighed all the circum-stances I find nothing suspicious. On the entire record I amconvinced and find Berry was discharged because of his in-subordination and not for the reasons alleged in the com-plaint.The Board has held that union membership or activity doesnot immunize against plant discipline for insubordination orother misconduct.22Berry by his own conduct created asituation where Respondent either had to discipline him oracquiesce in his insubordination. The Board will not indulgein inference where, as here, there is clear and direct evidenceof insubordination." I have the distinct impression thatBerry had become so enamored with the Union and his roletherein that he was looking for opportunities to provide abasis for a charge of statutory misconduct against the Re-spondent. In weighing all the evidence, I have given fullconsideration to the fact that Respondent was opposed to theUnion and that it was fully aware of Berry being a leadingsupporter thereof.24However, as the Board said inKlateHolt Co.,161 NLRB 1606, 1612 (1966).The mere fact that an employer may desire to termi-nate an employee because he engages in unwelcome con-and started writing out the termination memoThe factthat it was Can-delana's decision alone is supportedby the testimonyof PearsallThereafterthe higher levels of supervision merely concurred in the decision.21An arbitrator is generally free to alter or tailor the disciplinary actionimposed in order to balance one with the other in light of all of the variousequitiesinvolved, but such is not my authority here in the absence of ashowing of Illegal motivation22Clearwater Finishing Company,108 NLRB 268, 273 (1954).23Metals Engineering Corporation,148 NLRB 88 (1964).24Dobbs Houses. Inc,145 NLRB 1565 (1964)certed activities does not, of itself, establish the unlaw-fulness of a subsequent discharge. If an employeeprovides an employer with a sufficient cause for his dis-missal by engaging in conduct for which he would havebeen terminated in any event, and the employer dis-charges him for that reason, the circumstance that theemployer welcomed the opportunity to discharge doesnotmake it discriminatory and therefore unlawful.[Footnote omitted.]Accordingly, and as heretofore indicated, I find the GeneralCounsel has not proven by a preponderance of the evidencethat Respondent discriminatorily discharged Berry.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the operations of theRespondent described in section I, above, have a close, inti-mate, and substantial relationship to trade, traffic, and com-merce among the several states and tend to lead to labordisputes burdening and obstructing commerce and the freeflow of commerce.V THE REMEDYHaving found Respondent to have engaged in an unfairlabor practice, I shall recommend that it be ordered to ceaseand desist therefrom and take certain affirmative action de-signed to affectuate the policies of the Act.On the basis of the foregoing findings of fact and upon theentire record in the case, I make the following:CONCLUSIONS OF LAW1.Respondent is an employer as defined in Section 2(2) ofthe Act engaged in commerce and in an operation affectingcommerce within the meaning of Section 2(6) and (7) of theAct.2.The Union is a labor organization within the meaningof Section 2(5) of the Act.3.Respondent has interfered with the employee's free andunfettered right of excess to the Board and its processes inviolation of Section 8(a)(1) of the Act.4.The aforesaid unfair labor practice is an unfair laborpractice affecting commerce within the meaning of Section2(6) and (7) of the Act.5.The Respondent has not committed other unfair laborpractices as alleged in the complaint.[Recommended Order omitted from publication.]